Citation Nr: 1035395	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic headaches 
claimed as migraine syndrome. 

2.  Entitlement to service connection for a peripheral vision 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Appellant (Veteran) and spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION


The Veteran served on active duty from August 1963 to June 1969, 
and from August 1970 to August 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in July 
2009.  A transcript of the hearing is associated with the claims 
file. 

(The Veteran also has an appeal before the Board for increased 
ratings for bilateral carpal tunnel syndrome.  A hearing on these 
issues was held by another Veterans Law Judge in April 2010.  No 
evidence relevant to these issues was received at the hearing 
before the undersigned in July 2009.  Therefore, a separate Board 
decision for these issues will be issued by the Judge who 
presided at the April 2010 hearing.  38 C.F.R. § 20.707 (2009)).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran contends that he experiences chronic migraine 
headaches and loss of peripheral vision that first manifested in 
service and continued since service.  

Service treatment records show that the Veteran sought treatment 
during service in August 1973, April 1974, and August 1977 for 
intermittent episodes of blurred or tunnel vision and headache.  
A visual field test in August 1973 was normal.  Diagnoses 
included migraine syndrome of a possible vascular etiology.  In 
an April 1983 physical examination during service, the Veteran 
reported that he had previously experienced dizziness and blurred 
vision in 1981 but did not seek treatment.  The Veteran did not 
report nor did an examiner note a history of headaches or vision 
deficits in an April 1984 retirement examination.  

After service, no recurrent headaches or vision deficits were 
noted on a November 1984 VA general examination.  The Veteran's 
distance visual acuity did not require corrective lenses.  

In October 2005, April 2006, and March 2008, VA outpatient 
ophthalmology clinicians noted the Veteran's report of treatment 
for diabetes for the previous ten years and experiencing a 
cerebrovascular accident (CVA) in 2004.  The Veteran reported 
that his visual acuity fluctuated whenever he lost control of 
diabetes and high blood pressure, but he did not report any 
recurrent headaches.   One clinician diagnosed nonproliferative 
diabetic retinopathy and another clinician also diagnosed 
bilateral superior temporal quadrantantanopsia related to the 
history of CVA and bilateral cataracts.  The claims file does not 
contain records of immediate and follow up treatment for the 
reported CVA in 2004.  

In September 2006, a private ophthalmologist noted the Veteran's 
report of poor peripheral vision on the right with both eyes 
open.  The specialist also noted the Veteran's history of 
insulin-dependent diabetes and hypertension but did not note 
reports of recurrent headaches.  The specialist diagnosed 
depressed peripheral vision in the right eye.   

In March 2007, a private physician performed a visual field 
examination.  The data is of record but the physician's 
evaluation is only partially legible.  The physician advised 
obtaining a magnetic resonance image and a consultation with a 
neurologist.  In July 2007, the Veteran's primary care physician 
noted the Veteran's reports of headaches four to five times per 
week that started with tunnel vision and flashes of light 
followed by increased pain and dizziness.  The Veteran obtained 
relief with pain medication and the elimination of certain foods 
from his diet.  

In July 2008, a VA physician performed a neurological assessment 
and noted a review of the claims file including the results of a 
private computed tomography scan performed by a private 
neurologist several days after his examination.  The Veteran 
reported experiencing weekly headache episodes with flashing 
light and tubular vision disturbances.  The computed tomography 
scan showed a possible posterior fossa arachnoid cyst.  The VA 
physician indicated that he could not resolve the origin of the 
current headache disorder without speculation until further 
studies evaluated the "space occupying lesion."  A magnetic 
resonance image was obtained by the private neurologist in August 
2008 that also showed a possible arachnoid cyst as well as 
chronic infarcts, microvascular ischemic changes, and cerebral 
parenchymal volume loss.  The VA physician did not review this 
imaging study.  


The Board concludes that the credible medical evidence of record 
is insufficient to resolve the claims.  The Veteran did 
experience transient headache episodes in service that included 
some visual disturbances.  However, non-transient peripheral 
field deficits and cataracts were not noted until 2006.  Further, 
there is medical evidence of post-service disorders such as 
diabetes, hypertension, and CVA that have been mentioned by 
clinicians as associated with vision deficits.  The Veteran has 
not received a comprehensive opthalmologic examination.  The 
Board finds that a comprehensive ophthalmologic examination and 
opinion are necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2009).   

Moreover, there is no clear medical opinion whether the Veteran's 
current chronic headaches are related to those experienced in 
service or to a brain lesion that may have developed in service 
or after service.  As advised by the VA physician in July 2008, 
additional medical investigation is necessary to decide the claim 
for service connection for migraine headache.  Id. 



Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identity 
and addresses of the physicians or medical 
facilities that provided immediate and 
follow-up treatment for a 
cerebrovascular accident in 2004.  
Request authorization from the Veteran, and 
if granted, obtain the associated clinical 
records.  Associate any records received 
with the claims file. 

2.  Schedule the Veteran for a VA 
ophthalmologic examination.  Request 
that the examining physician review the 
relevant documents in the claims file and 
note the review in the examination report.  
Request that the physician perform all 
appropriate testing to investigate the 
Veteran's peripheral vision symptoms, 
including those experienced with and 
without concurrent headaches.  For any 
vision disorders found, request that the 
physician provide an opinion whether it is 
at least as likely as not (50 percent 
probability or greater) that any vision 
disorders are related to any aspect of 
service, including the episodes of vision 
disturbances with headache in service, or 
to post-service diseases such as diabetes, 
hypertension, cataracts, or the residuals 
of a cerebrovascular accident. 

3.  Then, schedule the Veteran for a VA 
neurologic examination.  Request that the 
examining physician review the claims file 
and note the review in the examination 
report.  Request that the physician perform 
all appropriate testing to investigate the 
Veteran's chronic headaches.  Request that 
the physician provide an opinion whether it 
is at least as likely as not (50 percent 
probability or greater) that any disorder 
found is related to the episodes of 
headache in service, or to post-service 
diseases such as diabetes, hypertension, 
brain infarcts or cysts, or the residuals 
of a cerebrovascular accident. 

4.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claims for service 
connection for chronic headaches claimed as 
migraine syndrome and a peripheral vision 
disorder.  If either benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.   

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised to appear and participate in any scheduled VA 
examinations, as failure to do so may result in denial of the 
claims.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


